IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49205

In the Interest of:                            )
John Doe I and John Doe II, Children           )
Under Eighteen (18) Years of Age.              )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )      Filed: February 16, 2022
                                               )
       Petitioner-Respondent,                  )      Melanie Gagnepain, Clerk
                                               )
v.                                             )      THIS IS AN UNPUBLISHED
                                               )      OPINION AND SHALL NOT
JANE DOE (2021-42),                            )      BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Order terminating parental rights, affirmed.

       Anthony R. Geddes, Ada County Public Defender; Joshua Wickard, Deputy
       Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Teri Whilden, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Jane Doe (Mother) appeals from the magistrate court’s judgment terminating her parental
rights to her two minor children. Mother argues the court erred by concluding she neglected the
children. We affirm.
                                               I.
                       FACTUAL AND PROCEDURAL BACKGROUND
       In January 2020, Mother gave birth to twin sons. At the time, Mother was on probation
for a 2019 conviction for felony possession of a controlled substance (2019 case). In October
2020, law enforcement declared the children in imminent danger after Mother left them without


                                                1
a legal caregiver and Mother’s whereabouts were unknown. The children were placed in foster
care, and the Department of Health and Welfare filed a petition seeking legal custody of the
children, which the magistrate court granted after Mother failed to appear at the adjudicatory
hearing.
       In November 2020, the children tested positive for multiple illicit drugs. As a result, the
State charged Mother with two counts of felony injury to children and alleged Mother had
abandoned the children and exposed them to drugs (2020 case). Based on these charges, the
district court entered a no-contact order (NCO) prohibiting Mother from having any contact with
the children. The court also revoked Mother’s probation in the 2019 case.
       In December 2020, the magistrate court approved a case plan for Mother to perform in
this case upon her release from incarceration.       This plan required Mother to complete a
comprehensive diagnostic assessment upon her release and to follow all recommendations; to
obtain and maintain a stable home environment upon her release; to participate in family
preservation services upon her release; and to demonstrate consistent contact with the children
through regularly scheduled visits upon her release and after modification of the NCO.
       In February 2021, Mother pled guilty to one count of felony injury to child in the 2020
case, and the district court suspended Mother’s sentence, placed her on probation, and referred
her to the Ada County Drug Court. The district court also modified the NCO to allow contact
with the children as facilitated by the Department and the drug court.
       On March 1, 2021, Mother was accepted into the drug court and released from
incarceration. Soon thereafter, however, Mother failed to comply with the drug court’s rules and
to meet its expectations. On April 30, the district court issued a warrant for Mother’s arrest for
her failure to comply with various drug court requirements, including missing urinalyses. Then,
on June 28, Mother was arrested for possession of drug paraphernalia. Although Mother was
released from this incarceration on August 30, she was arrested again a few days later on
September 2. In October, the district court entered an order discharging Mother from the drug
court program for failing to adhere to the drug court’s rules and expectations. Further, the
district court revoked Mother’s probation and executed a sentence of seven years with three
years fixed in the 2020 case to run concurrently with a sentence in the 2019 case of five years
with one year fixed. The court, however, retained jurisdiction and placed Mother on a rider.



                                                2
       Meanwhile, in August 2021, the Department petitioned the magistrate court for
termination of Mother’s parental rights to the children. In support, the Department alleged three
counts. Count I alleged Mother neglected the children who “lack[ed] proper support or parental
care necessary for their health, morals, and well-being.” Count II alleged Mother neglected the
children who “are without proper parental care and control, or subsistence, education, medical or
other care and control necessary for their well-being.” Count III alleged Mother “is unable to
discharge her parental responsibilities and such inability will continue for a prolonged
indeterminate period” due to her incarceration. Although the Department did not cite legal
authority in its petition in support of these counts, the allegations align with the definition of
neglect under Idaho Code § 16-1602(31)(a) and (b) and with I.C. § 16-2005(1)(d), which
establishes a condition for termination based on “a prolonged indeterminate period” of
incarceration.
       After the district court had revoked probation and executed the sentences in Mother’s
2019 and 2020 cases, the magistrate court held a termination hearing in this case in October
2021. At the hearing, the Department caseworker, the guardian ad litem, and Mother testified.
After the hearing, the court entered written findings of fact and conclusions of law terminating
Mother’s parental rights. In its decision, the court took judicial notice of the district court
records in the 2019 and 2020 cases. The magistrate court concluded the State had “proven
portions or all of Count[s] I, II, and III by clear and convincing evidence.” The court also
concluded the termination of Mother’s parental rights is in the children’s best interests.
       Mother timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a

                                                 3
parent-child relationship be proved by clear and convincing evidence.                Id. Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009;
Doe v. Dep’t of Health & Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe,
143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. State v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. Roe v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate
court’s decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346,
144 P.3d at 600.
                                                 III.
                                            ANALYSIS
       On appeal, Mother argues the magistrate court “erred in finding neglect without
substantial [and] competent evidence [because] the State failed to present sufficient evidence in
its case in chief to meet the standard of clear and convincing.” Idaho Code Section 16-2005(1)
permits a party to petition the court for termination of the parent-child relationship when it is in
the child’s best interests and any one of the following five factors exist: (a) abandonment;
(b) neglect or abuse; (c) lack of a biological relationship between the child and a presumptive
parent; (d) the parent is unable to discharge parental responsibilities for a prolonged period that
will be injurious to the health, morals, or well-being of the child; or (e) the parent is incarcerated
and will remain incarcerated for a substantial period of time. Each statutory ground is an
independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.

                                                  4
          Idaho Code Section 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-
1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the
child is without proper parental care and control, or subsistence, medical or other care or control
necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them. Neglect also exists
where the parent has failed to comply with the court’s orders or the case plan in a Child
Protective Act case and the Department has had temporary or legal custody of the child for
fifteen of the most recent twenty-two months and reunification has not been accomplished by the
last day of the fifteenth month in which the child has been in the temporary or legal custody of
the Department. I.C. § 16-2002(3)(b).
          In this case, Mother challenges the sufficiency of evidence to support the magistrate
court’s conclusion that she neglected the children. The State responds that Mother failed to
challenge the court’s alternative statutory ground for terminating her parental rights and that,
regardless, substantial and competent evidence supports the court’s conclusion Mother neglected
the children. We agree with the State.
          The magistrate court concluded the State had met its burden of clear and convincing
evidence on all counts. This decision indicates that the court concluded that Mother neglected
the children under I.C. § 16-2005(1)(b), as neglect is defined by I.C. § 16-1602(31)(a) and (b),
and, alternatively, that Mother is unable to discharge her parental responsibilities for a prolonged
indeterminate period due to her likely continued incarceration under I.C. § 16-2005(1)(d). These
alternative rulings are independent bases for terminating Mother’s parental rights. See Idaho
Dep’t of Health & Welfare v. Doe (2012-06), 154 Idaho 175, 181-82, 296 P.3d 381, 387-88
(2013).
          Mother fails to address the magistrate court’s conclusion that she will be unable to
discharge her parental responsibilities for a prolonged indeterminate period due to her likely
continued incarceration. In support of this conclusion, the court’s analysis included that: Mother
could “potentially be incarcerated for the next seven (7) years.” “[G]iven her historic inability to
comply with probationary requirements or the expectation of the [drug court,] it is highly likely
[Mother] will serve a sentence greater than [a rider].” Regardless, “based on [Mother’s] poor
performance over the past twelve (12) months[,] she will be unable to provide a suitable home
for her children in the future.”

                                                 5
       Mother does not challenge any of these factual findings. If the court grants a judgment
on more than one independent basis and the appellant does not challenge each basis for
termination, then we must affirm the judgment. Idaho Dep’t of Health & Welfare v. Doe (2016-
09), 163 Idaho 707, 711, 418 P.3d 1216, 1220 (2016) (“When a judgment is granted on
alternative grounds and one of them is not addressed on appeal, we just affirm the judgment.”).
Accordingly, Mother’s failure to challenge the magistrate court’s conclusion that she is unable to
discharge her parental responsibilities for a prolonged, indeterminate period of incarceration
requires affirmance of the court’s decision terminating Mother’s parental rights.
       Moreover, substantial and competent evidence supports the magistrate court’s conclusion
that Mother neglected the children. Challenging this conclusion, Mother asserts the Department
caseworker “had no knowledge of [Mother’s] compliance with the [drug court] program or drug
testing” and “had not requested a release of information from the Drug Court.” To the extent
Mother’s assertions suggest she complied with the drug court’s rules and expectations,
substantial and competent evidence belies that suggestion. Most notably, the district court
records in Mother’s 2020 case show that, very soon after being accepted into the drug court, the
district court issued a warrant for Mother’s arrest for her failure to comply with the drug court’s
rules and expectations and that she was discharged from drug court for this failure after being re-
incarcerated.
       Mother also asserts the guardian ad litem obtained “information” about Mother’s
“progress” from the Department caseworker “who was not able to testify as to [Mother’s]
progress on her case plan.” The magistrate court, however, did not rely on Mother’s failure to
perform her case plan in concluding she neglected the children. Rather, the magistrate court
relied on, among other things, that Mother “failed to ensure a safe and/or appropriate living
environment for the children” and that she is unable to provide parental care for the children
because of her “substance abuse issues” and “criminal thinking and actions,” which resulted in
her “repeated and on-going incarceration.” Substantial and competent evidence supports these
findings. Further, Mother’s assertion that the guardian ad litem “had not seen [Mother] interact
with her children” ignores that she did not interact with her children during this case’s pendency,
other than a single visit in November 2020, which occurred before the guardian ad litem’s
appointment.



                                                6
                                                 IV.
                                        CONCLUSION
       Substantial and competent evidence supports the magistrate court’s conclusion that
Mother neglected the children. Mother failed to challenge the magistrate court’s alternative
ruling that she is unable to discharge her parental responsibilities for a prolonged, indeterminate
period due to her likely continued incarceration. Accordingly, we affirm the magistrate court’s
judgment terminating Mother’s parental rights.
       Chief Judge LORELLO and Judge HUSKEY CONCUR.




                                                 7